DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed 09/23/2021 which amended claims 2, 4 and 9, cancelled claims 1, 3 and 6-8 and added new claim 24. Claims 2, 4, 9-14 and 18-24 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al (US 2019/0278102; hereinafter referred to as Suter) in view of Nagano (US 2009/0047009).
Regarding Claim 2, Suter discloses an actuator module for a projector (see Paragraph [0015]; wherein it is disclosed that the optical device is used as a component within a projector), comprising: an actuator (Figure 46; Optical Device 1) including a 
at least one pair of weighted blocks (Figure 49; Two Opposing Mass Bodies 95) disposed on the frame (Figures 46 and 49; Spring Structure 300 and Support Frame 51) the weighted blocks in a same pair (Figure 49; Two Opposing Mass Bodies 95) located at two opposite sides of the lens (see Abstract and Figures 46 and 49; wherein upon the two opposing mass bodies 95 being added to the optical device 1 they are located on two opposing sides of plate member 55, which is a lens with refracting power).
Suter does not expressly disclose a frame-like clamp member overlapping the frame and comprising an engaging portion and a pressing portion, the engaging portion protruding toward the frame to engage with the frame so that the at least one pair of weighted blocks is sandwiched between the frame-like clamp member and the frame with the pressing portion extending toward the frame to press the at least one pair of weighted blocks against the frame.
Nagano discloses an actuator module (Figure 5; Shake Compensation Unit 100), comprising: an actuator (Paragraph [0051]) including a frame (Figure 5; Base Plate 20); a weighted element (Figure 5; First and Second Slider 40 and 30) disposed on the frame (see Figure 5); 
a frame-like clamp member (Figures 5 and 6; Holding Member 50) overlapping the frame (Figures 5 and 6; Base Plate 20) and comprising an engaging portion (Figures 5 and 6; Hooked Engaging Section KG) and a pressing portion (Figures 5 and 6; Pressing Sections 54 and 55), the engaging portion (Figures 5 and 6; Hooked Engaging Section KG) protruding toward the frame (see Figures 5 and 6; Base Plate 20) to engage with the frame (see Figures 5 and 6; Base Plate 20 and Paragraph [0066]; wherein the first holding member 51 is secured to the mount member 25 of the base plate 20 by screws NJ1 with a hooked engaging section KG provided adjacent to the pressing section 54 engaged with the cutout CK) so that the weighted element (Figures 5 and 6; First and Second Slider 40 and 30) is sandwiched between the frame-like clamp member (Figures 5 and 6; Holding Member 50) and the frame (Figures 5 and 6; Base Plate 20) with the pressing portion (Figures 5 and 6; Pressing Sections 54 and 55) extending toward the frame (Figures 5 and 6; Base Plate 20) to press the weighted element against the frame (see Paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the actuator module of Suter to include a frame-like clamp member overlapping the frame and comprising an engaging portion and a pressing portion, the engaging portion protruding toward the frame to engage with the frame so that the weighted element is sandwiched between the frame-like clamp member and the frame with the pressing portion extending toward the frame to press the weighted element against the frame, based upon the teachings of Nagano, wherein upon combination the engaging portion would protrude toward the frame to engage with the frame so that the at least one pair of weighted blocks would be sandwiched between the frame-like clamp member and the frame with the pressing portion extending toward 
Regarding Claim 4, Suter as modified by Nagano discloses the limitations of claim 2 as detailed above.
Suter further discloses the at least one pair of weighted blocks (Figure 49; Two Opposing Mass Bodies 95) are adhered to the frame (see Figure 49).
	Regarding Claim 21, Suter as modified by Nagano discloses the limitations of claim 2 as detailed above.
Suter further discloses the frame (Figures 46 and 49; Spring Structure 300 and Support Frame 51) includes a frame body (Figures 46 and 49; Support Frame 51) and a lens carrier (Figure 46; Spring Structure 300) partially connected to the frame body (see Figure 46 and Paragraph [0620]; wherein it is disclosed that the spring structure 300 is fastened to the support frame 51 via first torsion bars 30A which are integrally connected to fastening regions 303 and 304); the lens (Figures 46; Plate Member 55) is disposed on the lens carrier (see Figure 46 and Paragraphs [0612]-[0613]; wherein it is disclosed that the carrier 33 comprises spring structure 300 and that the transparent plate member 55 is mounted to the second part of the carrier 33 such that, as depicted in Figure 46, the transparent plate member 55 is disposed within the inner frame 302).
Regarding Claim 22, Suter as modified by Nagano discloses the limitations of claim 21 as detailed above.
Suter further discloses the lens carrier (Figure 46; Spring Structure 300) includes an outer frame (Figure 46; Outer Frame 301; which is comprised of arms 301a, 301aa, 
Regarding Claim 23, Suter as modified by Nagano discloses the limitations of claim 22 as detailed above.
Suter further discloses the inner frame (Figure 46; Inner Frame 302) is movable to change an inclined angle of the lens (Figure 46; Transparent Plate Member 55) with respect to the frame body (see Figure 46 and Paragraphs [0612]-[0613] and [0615]; wherein it is disclosed that the carrier 33 comprises an outer frame 301 and an inner frame 302 and wherein a second part 33B of the carrier 33, corresponding to the inner 
Regarding Claim 24, Suter as modified by Nagano discloses the limitations of claim 2 as detailed above.
Suter discloses the at least one pair of weighted blocks (Figure 49; Two Opposing Mass Bodies 95) disposed on the frame (Figures 46 and 49; Spring Structure 300 and Support Frame 51).
Suter does not expressly disclose that the total weight of the at least one pair of weighted blocks and the clamp member is 7.5% to 15% of the weight of the actuator.
Nagano discloses the frame-like clamp member (Figures 5 and 6; Holding Member 50) overlapping the frame (Figures 5 and 6; Base Plate 20) and comprising an engaging portion (Figures 5 and 6; Hooked Engaging Section KG) and a pressing portion (Figures 5 and 6; Pressing Sections 54 and 55), the engaging portion (Figures 5 and 6; Hooked Engaging Section KG) protruding toward the frame (see Figures 5 and 6; Base Plate 20) to engage with the frame (see Figures 5 and 6; Base Plate 20 and Paragraph [0066]; wherein the first holding member 51 is secured to the mount member 25 of the base plate 20 by screws NJ1 with a hooked engaging section KG provided adjacent to the pressing section 54 engaged with the cutout CK) so that the weighted element (Figures 5 and 6; First and Second Slider 40 and 30) is sandwiched between the frame-like clamp member (Figures 5 and 6; Holding Member 50) and the frame (Figures 5 and 6; Base Plate 20) with the pressing portion (Figures 5 and 6; Pressing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the actuator module of Suter to include a frame-like clamp member overlapping the frame and comprising an engaging portion and a pressing portion, the engaging portion protruding toward the frame to engage with the frame so that the weighted element is sandwiched between the frame-like clamp member and the frame with the pressing portion extending toward the frame to press the weighted element against the frame, based upon the teachings of Nagano, wherein upon combination the engaging portion would protrude toward the frame to engage with the frame so that the at least one pair of weighted blocks would be sandwiched between the frame-like clamp member and the frame with the pressing portion extending toward the frame to press the at least one pair of weighted blocks against the frame because doing so would ensure that the at least one pair of weighted blocks is reliably secured to the frame.
Suter as modified by Nagano does not expressly disclose that the total weight of the at least one pair of weighted blocks and the clamp member is 7.5% to 15% of the weight of the actuator.
However, optimizing the relative weight of the mass bodies and clamp members of Suter as modified by Nagano is well within the bounds of normal experimentation. See MPEP 2144.05 II (A) “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Again, as stated above, in the case at hand, Suter addresses the utility of the weights (95), stating that they are “mounted on the support frame for increasing the mass and thus the moment of inertia of the support frame and therewith stability of the optical device.” {paragraphs [0180], [0656]}. As such, Suter recognizes that the weight of the mass bodies is a result effective variable. Adjusting the mass bodies’ weight to optimize the moment of inertia of the support frame and stability of the optical device is an obvious improvement in light of Suter’s teachings. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the weights of the mass bodies and clamp member of .

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al (US 2019/0278102; hereinafter referred to as Suter) as modified by Nagano (US 2009/0047009) as applied to claim 2, in view of Chang et al (US 2019/0196308; hereinafter referred to as Chang).
Regarding Claim 9, Suter as modified by Nagano discloses the limitations of claim 2 as detailed above.
Suter further discloses the actuator module of claim 2 (see claim 2 rejection above).
Suter as modified by Nagano does not expressly disclose a projector, comprising: an image forming component configured to generate a first image light; and the actuator module disposed corresponding to the image-forming component and configured to guide the first image light to a first location or a second location to form a second image light.
Chang discloses a projector (Figure 8; Optical Device 400), comprising: an image-forming component (Figure 8; Light Valve 320) configured to generate a first image light (see Paragraph [0027]; wherein it is disclosed that the light valve 320 converts the light beam 314 into multiple sub images 314a); an actuator module (Figure 1; Light Path Adjustment Mechanism 100), the actuator module (Figure 1; Light Path Adjustment Mechanism 100) disposed corresponding to the image-forming component (Figure 1; Light Valve 320) and configured to guide the first image light to a first location or a second location to form a second image light (see Figure 8 and Paragraph [0027]; wherein it is disclosed that when the sub images 314a reach the light path adjustment mechanism 100, the light path adjustment mechanism 100 may alter the propagation path of the sub images 314a. Therefore, at a first time point the sub images 314a are projected on a first position (not shown) of the screen 350 by the light path adjustment mechanism 100, at a second time point the sub images 314a are projected on a second position (not shown) of the screen 350 by the light path adjustment mechanism 100, and the second position is away from the first position for a distance in a horizontal (X-axis) direction and/or a vertical (Y-axis) direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the actuator module taught by Suter as modified by Nagano within a projector, comprising: an image forming component configured to generate a first image light; and the actuator module disposed corresponding to the image-forming component and configured to guide the first image light to a first location or a second location to form a second image light, as taught by Chang, because doing so would allow for the enhancement of image resolution or facilitate the improvement of picture quality by eliminating dark regions or blurring image edges (see Chang Paragraph [0017]).
Regarding Claim 10, Suter as modified by Nagano and Chang discloses the limitations of claim 9 as detailed above.

Regarding Claim 11, Suter as modified by Nagano and Chang discloses the limitations of claim 10 as detailed above.
Suter further discloses the frame (Figures 46 and 49; Spring Structure 300 and Support Frame 51) includes a frame body (Figures 46 and 49; Support Frame 51) and a lens carrier (Figure 46; Spring Structure 300) partially connected to the frame body (see Figure 46 and Paragraph [0620]; wherein it is disclosed that the spring structure 300 is fastened to the support frame 51 via first torsion bars 30A which are integrally connected to fastening regions 303 and 304); the lens (Figures 46; Plate Member 55) is disposed on the lens carrier (see Figure 46 and Paragraphs [0612]-[0613]; wherein it is disclosed that the carrier 33 comprises spring structure 300 and that the transparent plate member 55 is mounted to the second part of the carrier 33 such that, as depicted in Figure 46, the transparent plate member 55 is disposed within the inner frame 302).
Regarding Claim 12, Suter as modified by Nagano and Chang discloses the limitations of claim 11 as detailed above.
Suter further discloses the lens carrier (Figure 46; Spring Structure 300) includes an outer frame (Figure 46; Outer Frame 301; which is comprised of arms 301a, 301aa, 301b and 301bb) and an inner frame (Figure 46; Inner Frame 302); the outer frame 
Regarding Claim 13, Suter as modified by Nagano and Chang discloses the limitations of claim 12 as detailed above.
Suter further discloses the inner frame (Figure 46; Inner Frame 302) is movable to change an inclined angle of the lens (Figure 46; Transparent Plate Member 55) with respect to the frame body (see Figure 46 and Paragraphs [0612]-[0613] and [0615]; wherein it is disclosed that the carrier 33 comprises an outer frame 301 and an inner frame 302 and wherein a second part 33B of the carrier 33, corresponding to the inner frame 302, can be tilted about a second axis 701 with respect to the first part 33A .

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al (US 2019/0278102; hereinafter referred to as Suter) as modified by Nagano (US 2009/0047009) and Chang et al (US 2019/0196308; hereinafter referred to as Chang) as applied to claim 9, in view of Masuda (US 2019/0096303).
Regarding Claim 14, Suter as modified by Nagano and Chang discloses the limitations of claim 9 as detailed above.
Suter as modified by Nagano and Chang does not expressly disclose that the projector further comprises a projector housing having a first light outlet, the image-forming component disposed in the projector housing; an optical engine housing disposed in the projector housing, the optical engine housing having a second light outlet and a light inlet; a light modulation unit disposed in the projector housing; and a light source disposed in the projector housing and configured to generate a first light incident to the light modulation unit and reflected by the image-forming component to form the first image light, wherein the first image light enters the optical engine housing 
Masuda discloses a projector (Figure 3; Projector 10), comprising:
a projector housing having a first light outlet (see Figures 1, 3 and Paragraph [0022]; wherein the projector 10 is comprised of at least an upper panel 11, front panel 12 and side panel 15 and wherein the first light outlet corresponds to the projection port on the front panel 12 which is covered by a lens cover in figure 1);
an image forming component (Figure 3; Display Device 51) disposed in the projector housing (see Figure 3);
an optical engine housing disposed in the projector housing (see Annotated Figure 3 Below; wherein the optical engine housing is comprised of the portion labeled “partition wall” and the left panel 15 and is disposed within the casing of the projector 10), the optical engine housing having a second light outlet and a light inlet (see Annotated Figure 3 below; wherein the second light outlet corresponds to the area in which light exits fixed lens group 225 and the light inlet corresponds to the area adjacent the light incident side of pixel shifting unit 49 which receives reflected light from display device 51);

    PNG
    media_image1.png
    664
    775
    media_image1.png
    Greyscale

a light modulation unit (Figure 3; Luminescent Plate Device 100) disposed in the projector housing (see Figure 3); and 
a light source (Figure 3; Excitation Light Shining Device 70) disposed in the projector housing (see Figure 3) and configured to generate a first light incident to the light modulation unit (Figure 3; Luminescent Plate Device 100) and reflected by the image forming component (Figure 3; Display Device 51) to form a first image light (see Figure 3; Paragraphs [0029], [0036], [0039] and [0044]-[0045]; wherein it is disclosed that the light emitted from the excitation light shining device 70 illuminates the luminescent plate device 100 which in turn emits excited luminous light of the green wavelength range and that the display device 51 is responsible for reflecting said light to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Suter as modified by Nagano and Chang such that the projector housing has a first light outlet, the image-forming component is disposed in the projector housing; an optical engine housing is disposed in the projector housing, the optical engine housing has a second light outlet and a light inlet; a light modulation unit is disposed in the projector housing; a light source is disposed in the projector housing and configured to generate a first light incident to the light modulation unit and reflected by the image-forming component to form the first image light, wherein the first image light enters the optical engine housing 
Regarding Claim 18, Suter as modified by Nagano, Chang and Masuda discloses the limitations of claim 14 as detailed above.
Suter further discloses the frame (Figures 46 and 49; Spring Structure 300 and Support Frame 51) includes a frame body (Figures 46 and 49; Support Frame 51) and a lens carrier (Figure 46; Spring Structure 300) partially connected to the frame body (see Figure 46 and Paragraph [0620]; wherein it is disclosed that the spring structure 300 is fastened to the support frame 51 via first torsion bars 30A which are integrally connected to fastening regions 303 and 304); the lens (Figures 46; Plate Member 55) is disposed on the lens carrier (see Figure 46 and Paragraphs [0612]-[0613]; wherein it is disclosed that the carrier 33 comprises spring structure 300 and that the transparent plate member 55 is mounted to the second part of the carrier 33 such that, as depicted in Figure 46, the transparent plate member 55 is disposed within the inner frame 302).
Regarding Claim 19, Suter as modified by Nagano, Chang and Masuda discloses the limitations of claim 18 as detailed above.
Suter further discloses the lens carrier (Figure 46; Spring Structure 300) includes an outer frame (Figure 46; Outer Frame 301; which is comprised of arms 301a, 301aa, 301b and 301bb) and an inner frame (Figure 46; Inner Frame 302); the outer frame 
Regarding Claim 20, Suter as modified by Nagano, Chang and Masuda discloses the limitations of claim 19 as detailed above.
Suter further discloses the inner frame (Figure 46; Inner Frame 302) is movable to change an inclined angle of the lens (Figure 46; Transparent Plate Member 55) with respect to the frame body (see Figure 46 and Paragraphs [0612]-[0613] and [0615]; wherein it is disclosed that the carrier 33 comprises an outer frame 301 and an inner frame 302 and wherein a second part 33B of the carrier 33, corresponding to the inner frame 302, can be tilted about a second axis 701 with respect to the first part 33A .

Response to Arguments
Applicant’s arguments with respect to claims 2, 4, 9-14 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882